United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-60011
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LADAYTON WILLIAMS, also known as Daydemond,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 2:04-CR-13-1
                      --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Ladayton Williams appeals his sentence following his guilty

plea to conspiracy to possess with intent to distribute in excess

of 50 grams of crack cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A) and 846.   Williams argues that his

sentence violates United States v. Booker, 125 S. Ct. 738 (2005),

because the district court applied a sentence enhancement for

possession of a firearm that was neither admitted nor found by a

jury.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60011
                                  -2-

     In Booker, the Supreme Court applied its holding in Blakely

v. Washington, 124 S. Ct. 2531 (2004), to the federal sentencing

guidelines and reaffirmed that “[a]ny fact (other than a prior

conviction) which is necessary to support a sentence exceeding

the maximum authorized by the facts established by a plea of

guilty or a jury verdict must be admitted by the defendant or

proved to a jury beyond a reasonable doubt.”    The Court also

excised 18 U.S.C. § 3553(b)(1) of the Sentencing Reform Act,

rendering the federal sentencing guidelines effectively advisory.

Id. at 764-65.

     Williams preserved a Booker issue for appeal by objecting in

the district court based on Blakely.    See United States v.

Pineiro, 410 F.3d 282, 285 (5th Cir. 2005).    The Government does

not contest Williams’s assertion that he did not admit the facts

necessary for the firearm enhancement, and it concedes that error

occurred because the sentence was based on a mandatory

application of the sentencing guidelines.   The Government also

concedes that it cannot meet its burden of showing beyond a

reasonable doubt that error was harmless.     We agree and VACATE

the sentence and REMAND for resentencing.     See Pineiro, 410 F.3d

at 287.

     VACATED AND REMANDED.